Case 5:18-cv-00208-FMO-KK Document 41-15 Filed 08/19/19 Page 1 of 1 Page ID #:305


   From:            Sara Gunderson
   To:              "M R-N"
   Subject:         RE: signed docs, Manuel Cardenas
   Date:            Tuesday, October 16, 2018 1:09:11 AM


   Hi Monica,

   Thank you for forwarding your father’s signed settlement agreement. If you recall, as we discussed
   in the meeting, the settlement cannot go forward without the signatures of both parties (your
   father’s and the tenant, Ms. Arriaga’s). She has not been responsive to the settlement. I literally
   have not heard anything from her, and the last thing I knew, neither has her attorney. If your father
   wishes to settle the case and not proceed with costly motion practice and litigation, I would
   recommend he try to persuade her to sign the settlement documents. Without both sets of
   documents, Plaintiff will still be filing the motion (at this point today) at 4 pm.

   If you have questions, please call. You have my number.

   Thank you,
   Sara

   From: M R-N [mailto:monyrod760@gmail.com]
   Sent: Monday, October 15, 2018 10:12 PM
   To: Sara Gunderson <sarag@potterhandy.com>
   Subject: Fwd: signed docs, Manuel Cardenas


   Good Evening Sara,

   Sorry again for the delay, attached is the forwarded signature pages with my father’s signature
   for each document you sent.

   Please confirm receipt and let me know if this is all you need, or if I should do anything
   further, thank you for your patience.

   Monica

   ---------- Forwarded message ---------
   From: Nydia Rodriguez <nydiar.nr@gmail.com>
   Date: Mon, Oct 15, 2018 at 9:56 PM
   Subject:
   To: M R-N <monyrod760@gmail.com>


   2 signed
   --
   Sent by M.Rodriguez
